Citation Nr: 0218681	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-05 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.

(The underlying issue of entitlement to service connection 
for a respiratory disorder will the subject of a later 
Board of Veterans' Appeals  (Board) decision).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

Given the grant of the claim to reopen as set forth below, 
the Board is undertaking additional development on the 
underlying claim of service connection for respiratory 
disability pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the requested development is 
completed, the Board will provide notice of the 
evidentiary development to the claimant as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the required notice and reviewing any responses by 
the claimant, the Board will prepare a separate decision 
addressing the underlying claim.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
a respiratory disorder was denied by a RO decision dated 
in March 1992; the veteran did not perfect an appeal.  

2.  Evidence received since the March 1992 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim of service connection for a respiratory disorder.


CONCLUSIONS OF LAW

1.  The March 1992 RO decision, which denied the veteran's 
claim for service connection for a respiratory disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. § 
20.1103 (2002).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
respiratory disorder has been submitted.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from April 1944 to June 
1946.  A review of service medical records (SMRs) does not 
reveal a diagnosis of a chronic respiratory disorder in 
service.  Nevertheless, clinical records, dated in March 
1945, show that the veteran was treated for "smoke 
inhalation sustained during enemy bombing attack this 
date."  The veteran's Notice of Separation showed that he 
was awarded a Purple Heart during his period of active 
service.

The veteran originally sought service connection for a 
respiratory disorder in May 1990.  The RO requested that 
the veteran provide evidence in support of his claim that 
same month.  The veteran failed to respond and the RO 
administratively denied the claim in August 1990.  The 
veteran submitted a second claim for service connection 
for a respiratory disorder in August 1991.  The RO denied 
the claim in March 1992 because there was no evidence of a 
chronic disorder in service or in the evidence then of 
record.  Notice of the decision was provided to the 
veteran that same month.  The veteran filed a notice of 
disagreement, but did not submit an appeal after a June 
1992 statement of the case was issued.  The decision 
therefore became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2002).  As a result, service connection for a respiratory 
disorder may now be considered on the merits only if new 
and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established by the United States 
Court of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge 
mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a).  (The Board notes that 38 C.F.R. § 3.156(a) 
was amended in August 2001.  However, that amendment is 
applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" 
if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and 
substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. 
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)) 
(new and material evidence is defined differently for 
claims filed on or after August 29, 2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1992 RO 
decision consisted of the veteran's SMRs; VA treatment 
records for the period from December 1946 to December 
1980; VA examination reports dated in May 1963, May 1979 
and March 1980, respectively; private treatment records 
from several sources for the period from February 1947 to 
November 1983.

The SMRs did not document treatment for a chronic 
respiratory illness in service but they did note treatment 
for smoke inhalation as result of combat action on the 
veteran's ship.  The VA treatment records and examination 
reports were related to treatment and evaluation of 
unrelated complaints and disorders.  The private records 
were also primarily for unrelated matters although records 
from the Dearborn Clinic reported evidence of lung 
complaints and symptoms in May 1979 along with pulmonary 
function testing.

The veteran's claim was denied in March 1992.  The RO 
determined that there was no evidence of a chronic 
respiratory disability in service or in the other evidence 
of record after service.

Evidence received since the March 1992 RO decision 
consists of VA treatment records for the period from 
December 1991 to January 2000, a VA examination report 
dated in March 2000, private records dated in March 2001, 
and transcript of a hearing held in May 2001.

All of the evidence is new in that it was not of record 
previously and is not duplicative of material already 
submitted.  The March 2000 VA examination report and March 
2001 private records are not material as they relate to 
evaluation and treatment of unrelated conditions and do 
not provide any evidence of a diagnosis of a current 
respiratory disorder or relate any complaints of a 
respiratory disorder to service.

The VA treatment records contain numerous diagnoses of 
respiratory disorders to include chronic obstructive 
pulmonary disease (COPD) and asthma.  The records also 
contain the results of a number of pulmonary function 
tests (PFTs) which further document evidence of a current 
respiratory disorder.  A December 1991 clinical entry 
indicates that the veteran gave a history of asthma since 
he was a child.  The entry also shows that the veteran 
said that his respiratory problems began in service when 
he was trapped below the deck of his ship and suffered 
[smoke] inhalation damage.  The assessment at that time 
was COPD.  By contrast, an entry dated in May 1993 
reported an assessment of asthma for the veteran's 
respiratory diagnosis.  Subsequent entries contained 
diagnoses of both COPD and asthma.  There was no opinion 
expressed as to the etiology of the veteran's COPD or 
asthma.

The veteran testified about how his ship was hit by a bomb 
and about his efforts to help fight a fire.  He explained 
how he was exposed to severe smoke and treated for smoke 
inhalation.  He said that, being able to walk, he was not 
kept in sick bay because the ship needed to stay active 
for combat.  He said that he had breathing problems in 
1947 when he first applied for disability compensation but 
did not complain about it.  He testified that his 
childhood asthma cleared up before he went to high school.  
The veteran's testimony is material in that it provides a 
better understanding of the severity of the smoke exposure 
in service and a better understanding of the nature of his 
problems before, during, and after service.

The VA treatment records are clearly material to the 
evaluation of the veteran's claim as they provide 
diagnoses of a current respiratory problem.  They also 
note a history, although related by the veteran, of an 
onset in service.  The SMRs document definite treatment 
for smoke inhalation as a result of combat action.  The 
veteran did receive a Purple Heart as a result of being 
wounded in combat during service.  When the veteran's 
testimony and the VA medical records are considered with 
the other evidence of record, the new evidence must be 
found so significant that it must be considered in 
deciding the veteran's claim of service connection for a 
respiratory disorder.  As such, the veteran's claim is 
reopened.


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for a respiratory 
disorder; to this extent, the appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

